TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 30, 2021



                                      NO. 03-21-00259-CV


                                   Aleksei Kudimov, Appellant

                                                 v.

                                    Anna Kudimova, Appellee




        APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on May 10, 2021. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.